ON MOTION TO DISMISS APPEAL.
Upon consideration of appellee's motion to dismiss this appeal on the ground that it is frivolous and for appellant's alleged non-compliance with Rule 11 of the Rules of this Court as to service on appellee of copy of the transcript of the record, the Court finds that the motion is well taken and that the motion to dismiss should be granted.
However, upon its consideration of the motion to dismiss the appeal as frivolous this Court has, from its inspection of the record, determined that no reversible error has been shown in the decree appealed from, therefore in lieu of granting the motion to dismiss, and in order to terminate the litigation insofar as the propositions involved on the present appeal are concerned, an order will be entered affirming the decree from which this appeal has been *Page 526 
taken. See Owen v. State, 68 Fla. 84, 50 Sou. Rep. 639; Meier v. Johnston, 110 Fla. 374, 149 Sou. Rep. 185.
On motion to dismiss appeal, decree affirmed.
DAVIS, C. J., and WHITFIELD, TERRELL and BUFORD, J. J., concur.